Filed 10/28/22 P. v. Mendez CA2/6
     NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                         DIVISION SIX


THE PEOPLE,                                                  2d Crim. No. B312907
                                                           (Super. Ct. No. VA122009)
     Plaintiff and Respondent,                               (Los Angeles County)

v.

JUAN CARLOS MENDEZ,

     Defendant and Appellant.


      Juan Carlos Mendez appeals from the 2021 order denying
his petition to vacate his second degree murder conviction and to
resentence him pursuant to Penal Code former section 1170.95,
(now section 1172.6).1 In 2014 a jury convicted him of the second
degree murder of Randy Telles (§§ 187, subd. (a), 189) and the
willful, deliberate, and premeditated attempted murder of
Christine Telles (§§ 664, 187, subd. (a)). He was sentenced to

        All statutory references are to the Penal Code. Effective
         1

June 30, 2022, section 1170.95 was renumbered as section 1172.6
with no change in text. (Stats. 2022, ch. 58, § 10.) We will refer
to the statute as section 1172.6.
prison for 15 years to life for second degree murder plus a
consecutive term of life with the possibility of parole for
attempted murder.
       Mendez and his codefendant, Ovidio Margarito Salazar,
were tried simultaneously before separate juries. Salazar was
convicted of second degree murder, but was acquitted of
attempted murder. We affirmed Mendez’s and Salazar’s
convictions in an unpublished opinion, People v. Mendez and
Salazar (March 19, 2015, B254810) (Mendez I).2
       We conclude that, as to his second degree murder
conviction, Mendez is entitled to a new section 1172.6 evidentiary
hearing because the trial court apparently relied exclusively on
our prior opinion’s factual summary as evidence of his guilt.
Because there were separate juries and some evidence recited in
our opinion was not admitted as to Mendez, the trial court’s
consideration of our opinion may have misled it. Appellate courts
have construed a 2021 amendment of section 1172.6, subdivision
(d)(3) as prohibiting reliance upon a prior opinion’s factual
summary. The amendment was enacted by Senate Bill No. 775
(S.B. 775) and became effective on January 1, 2022. (Stats. 2021,
ch. 551, § 2.)
       On the other hand, Mendez’s attempted murder conviction
is not eligible for section 1172.6 relief because the jury was not
instructed on the natural and probable consequences doctrine.
(People v. Coley (2022) 77 Cal.App.5th 539, 548 (Coley).)
       Accordingly, as to the second degree murder conviction, we
reverse the order denying Mendez’s petition and remand with

      2 The People have requested that we take judicial notice of
our unpublished opinion in Mendez I and portions of the record in
the prior appeal. We grant the request, which is unopposed.


                                2
directions to conduct a new evidentiary hearing in compliance
with section 1172.6, subdivision (d)(3) as amended by S.B. 775.
The conviction for attempted murder remains valid.
                                Facts
      The following summary of the facts is taken verbatim from
our prior unpublished opinion:
      “On the evening of September 19, 2011, Randy . . . Telles,
Christine Telles (Randy’s cousin), and Quennie Reyna
‘burglarized’ Mendez’s house in Bell Gardens. Randy waited in a
U-Haul truck while Quennie and Christine removed the window
air conditioner, entered Mendez’s house and took a laptop
computer. A neighbor saw the women jump a fence and run to
the U-Haul truck.
      “When Mendez returned home, a neighbor said that
Quennie and Christine had ‘burglarized’ his house. [Footnote
omitted.] . . .
      “. . . Mendez told Jorge . . . Guevera that Christine and
Quennie broke into his house and stole his laptop. Mendez
suspected that a U-Haul truck was used. Guevara knew where
Randy and the two women lived and offered to help Mendez get
the laptop back.
      “Mendez said that he needed Salazar’s help and picked him
up several hours after the burglary. Mendez, Salazar, and
Guevara drove to Quennie’s house in South Gate looking for the
U-Haul truck.
      “Randy and Christine had just dropped Quennie off and
were looking for a place to park when Mendez drove by in a Ford
Expedition. Mendez recognized Randy, turned around, and drove
back towards the U-Haul truck. Randy sped off in reverse,
turned the truck around, and fled with Mendez in pursuit.




                               3
Mendez drove through a red light and stop signs in residential
areas at speeds of up to 50 miles per hour.
       “Salazar drew an AMT 45 semiautomatic handgun from his
waistband and Mendez took his foot off the accelerator for a
second. Salazar told Mendez in a ‘non-angry voice’ to ‘keep going’
and follow the truck. Mendez sped up and bumped into the back
of the truck. Salazar stuck his arm out the window, took aim,
and fired three shots. One bullet hit the truck tailgate and a
second bullet shattered the rear window, striking Randy in the
head.
       “Christine was crouched down on the truck floor as it
crashed into an apartment complex parking lot. Peeking out the
back window, she saw Mendez and Salazar in the Ford
Expedition. Mendez had a shocked look on his face, backed up,
and sped away. Mendez dropped Salazar off and drove Guevara
back to Bell Gardens.
       “Salazar told the police that he fired three shots and hid
the AMT 45 in his car air filter. Salazar claimed that Mendez
brought the handgun and gave it to him to use. In a second
recorded statement, Salazar said that Mendez gave him the
handgun a week before and told him to bring it the night of the
shooting.
       “At trial, Mendez denied knowing that Salazar had a
handgun. . . .” (Mendez I, supra, B254810, slip opn. at pp. 2-3.)
                        Statutory Framework
       Section 1172.6 was added to the Penal Code by Senate Bill
No. 1437 (S.B. 1437) and became effective on January 1, 2019.
(Stats. 2018, ch. 1015, § 4.) In S.B. 1437 the Legislature
declared, “It is necessary to amend the felony murder rule and
the natural and probable consequences doctrine, as it relates to




                                4
murder, to ensure that murder liability is not imposed on a
person who is not the actual killer, did not act with the intent to
kill, or was not a major participant in the underlying felony who
acted with reckless indifference to human life.” (Stats. 2018, ch.
1015, § 1, subd. (f).) To achieve this goal, S.B. 1437 amended
section 189 insofar as it pertains to the felony-murder rule.
(Stats. 2018, ch. 1015, § 3.) It also amended section 188 to add
subdivision (a)(3), which “eliminates natural and probable
consequences liability for first and second degree murder.”
(People v. Gentile (2020) 10 Cal.5th 830, 849.)
       Section 1172.6 gives retroactive effect to the changes in
sections 188 and 189. Effective January 1, 2022, section 1172.6
was amended by S.B. 775. As amended, section 1172.6 provides,
“A person convicted of felony murder or murder under the
natural and probable consequences doctrine or other theory
under which malice is imputed to a person based solely on that
person’s participation in a crime, attempted murder under the
natural and probable consequences doctrine, or manslaughter
may file a petition with the court that sentenced the petitioner to
have the petitioner’s murder, attempted murder, or
manslaughter conviction vacated and to be resentenced on any
remaining counts when” certain conditions apply. (Id., subd. (a).)
       One of the conditions is that “[a] complaint, information, or
indictment was filed against the petitioner that allowed the
prosecution to proceed under a theory of felony murder, murder
under the natural and probable consequences doctrine or other
theory under which malice is imputed to a person based solely on
that person’s participation in a crime, or attempted murder under
the natural and probable consequences doctrine.” (§ 1172.6,
subd. (a)(1).) Another condition is that “[t]he petitioner could not




                                 5
presently be convicted of murder or attempted murder because of
changes to Section 188 or 189 made effective January 1, 2019.”
(Id., subd. (a)(3).)
        “[T]he court shall hold a hearing to determine whether the
petitioner has made a prima facie case for relief. If the petitioner
makes a prima facie showing that the petitioner is entitled to
relief, the court shall issue an order to show cause.” (§ 1172.6,
subd. (c).) “Within 60 days after the order to show cause has
issued, the court shall hold a hearing to determine whether to
vacate the murder, attempted murder, or manslaughter
conviction and to recall the sentence and resentence the
petitioner on any remaining counts in the same manner as if the
petitioner had not previously been sentenced . . . .” (Id., subd.
(d)(1).) “At the hearing to determine whether the petitioner is
entitled to relief, the burden of proof shall be on the prosecution
to prove, beyond a reasonable doubt, that the petitioner is guilty
of murder or attempted murder under California law as amended
by the changes to Section 188 or 189 made effective January 1,
2019.” (Id., subd. (d)(3).)
              Theories of Murder Presented to the Jury
       The jury was instructed on the following theories of
murder: (1) express malice murder, (2) implied malice murder,
(3) second degree felony murder, and (4) directly aiding and
abetting the commission of murder. The aiding and abetting
instructions did not mention the natural and probable
consequences doctrine.
       The second degree felony-murder instruction was based on
the felony of shooting at an occupied vehicle. In our prior
opinion, we concluded that the instruction was erroneous because
“[w]hen the underlying felony is assaultive in nature, the felony




                                 6
merges with the homicide and cannot be the basis for a felony-
murder instruction. (People v. Chun (2009) 45 Cal.4th 1172,
1200.)” (Mendez I, supra, B254810, slip opn. at p. 4.) Mendez
“not[ed] that the prosecution only argued second
degree . . . felony murder.” (Id. at p. 6.) But we found the
erroneous instruction “harmless beyond a reasonable doubt.” (Id.
at p. 5.)
       Mendez Forfeited Claim that Trial Court Erroneously
        Relied on Our Prior Opinion Because It Is “Incorrect”
       At the time of Mendez’s evidentiary hearing on April 13,
2021, section 1172.6, former subdivision (d)(3) provided that
“[t]he prosecutor and the petitioner may rely on the record of
conviction . . . .” An appellate opinion was “generally considered
to be part of the record of conviction.” (People v. Lewis (2021) 11
Cal.5th 952, 972.)
       According to the statement of facts in our prior opinion,
“Salazar [told the police] that Mendez brought the handgun and
gave it to him to use. In a second recorded statement, Salazar
said that Mendez gave him the handgun a week before and told
him to bring it the night of the shooting.” (Mendez I, supra,
B254810, slip opn. at p. 3.) In our discussion of the merits of
Mendez’s prior appeal, we concluded: “Mendez’s guilt as an aider
and abett[o]r was established. He recruited Salazar’s help and
told him to bring the handgun.” (Id. at p. 6)
       Mendez claims, and the People do not dispute, that
Salazar’s statements to the police “were heard only by [Salazar’s
separate] jury.” The statements were not admitted in evidence
before Mendez’s jury. Therefore, Mendez argues, Salazar’s
statements “were not part of [Mendez’s] record of conviction.”
(See People v. Flores (2022) 76 Cal.App.5th 974, 988 (Flores) [“our




                                 7
opinion in [a co-defendant’s] appeal [from judgment of conviction]
is not part of the record of conviction in petitioner's case”].)
“Moreover,” Mendez continues, “there was no other evidence
presented to [Mendez’s] jury that he ever had a gun, gave one to
Salazar, or told Salazar to bring a gun.”
       In finding Mendez guilty of second degree murder at the
section 1172.6 evidentiary hearing, the trial court relied in part
on Salazar’s statements to the police. The court said: “Mendez’s
guilt as an aider and abettor could be established today. He
recruited Salazar’s help and told him to bring the handgun.”
“Mendez provided the handgun . . . to Salazar and brought it to
him.”
       Mendez contends that “[t]he denial of the [section 1172.6]
petition must be reversed since the trial court relied exclusively
on the prior incorrect appellate opinion,” i.e., incorrect in that it
“failed to clarify that Salazar’s statements were admitted only in
front of [Salazar’s] jury.” (Bold omitted.) The contention is
forfeited.
       In the trial court, both the People and Mendez relied on the
prior opinion’s statement of facts. In his reply to the People’s
opposition to the section 1172.6 petition, Mendez noted, “Salazar
claimed that Mendez brought the handgun and gave it to him to
use. In a second recorded statement, Salazar said Mendez gave
him the handgun a week before and told him to bring it the night
of the shooting.” In his opening appellate brief, Mendez observes:
“The defense reply also said that [Mendez] gave the handgun to
Salazar.” (Bold omitted.) “Defense counsel did not take issue
with the appellate opinion . . . . He did not say he had obtained
or attempted to obtain, much less read, the actual trial
transcripts.” Because in the trial court Mendez relied upon the




                                  8
opinion as presenting an accurate summary of the evidence, he is
“precluded from taking the contrary position” on appeal. (People
v. Navarette (1976) 54 Cal.App.3d 1064, 1071-1072.) Any error by
the court was invited by Mendez.
       “The ‘doctrine of invited error’ is an ‘application of the
estoppel principle’: ‘Where a party by his conduct induces the
commission of error, he is estopped from asserting it as a ground
for reversal’ on appeal. [Citation.] . . . At bottom, the doctrine
rests on the purpose of the principle, which . . . prevent[s] a party
from misleading the trial court and then profiting therefrom in
the appellate court.” (Norgart v. Upjohn Co. (1999) 21 Cal.4th
383, 403.) The doctrine applies in both civil and criminal
proceedings. (People v. Davenport (1966) 240 Cal.App.2d 341,
346-347.)
           Mendez Forfeited Claim that the Admission of
      Salazar’s Statements Violated the Confrontation Clause
       Mendez claims that the admission of Salazar’s statements
to the police violated his Sixth Amendment right to confront
witnesses against him. The claim is forfeited because Mendez
failed to object to the admission of Salazar’s statements. (Evid.
Code, § 353, subd. (a); People v. Alvarez (1996) 14 Cal.4th 155,
186 [“Defendant has not preserved his [Sixth Amendment] claim
for review” because “[t]here was neither a ‘specific’ nor ‘timely’
objection below predicated on the Sixth Amendment's
confrontation clause”].)
       In any event, the retroactive relief provided by section
1172.6 is an act of lenity by the Legislature that does not
implicate a petitioner’s Sixth Amendment rights. (See People v.
Hernandez (2021) 60 Cal.App.5th 94, 111; People v. Silva (2021)
72 Cal.App.5th 505, 520 [“The Sixth Amendment applies ‘[i]n all




                                 9
criminal prosecutions.’ (U.S. Const., 6th Amend.) A petition
under section [1172.6] is not a criminal prosecution”]; People v.
James (2021) 63 Cal.App.5th 604, 610 [“we agree with the many
courts that have held that a convicted person litigating a section
[1172.6] petition does not enjoy the rights that the Sixth
Amendment guarantees to criminal defendants who have not yet
suffered a final conviction”]; People v. Anthony (2019) 32
Cal.App.5th 1102, 1156 [“the retroactive relief [defendants] are
afforded by Senate Bill 1437 is not subject to Sixth Amendment
analysis. Rather, the Legislature’s changes constituted an act of
lenity that does not implicate defendants’ Sixth Amendment
rights”].)
              S.B. 775 Has Been Construed to Preclude
        Consideration of a Prior Opinion’s Factual Summary
       Mendez argues that, as to his conviction of second degree
murder, the order denying his petition must be reversed because
the trial court relied exclusively on our prior opinion’s factual
summary as evidence of his guilt. Effective January 1, 2022, S.B.
775 amended section 1172.6, subdivision (d)(3) to permit
consideration of a prior appellate opinion’s recitation of the
procedural history of the case. As amended, section 1172.6,
subdivision (d)(3) provides in relevant part: “The admission of
evidence in the hearing shall be governed by the Evidence Code,
except that the court may consider evidence previously admitted
at any prior hearing or trial that is admissible under current law,
including witness testimony, stipulated evidence, and matters
judicially noticed. The court may also consider the procedural
history of the case recited in any prior appellate opinion.” (Italics
added.)




                                 10
       The issue is whether the above-italicized language
precludes the trial court from considering a prior appellate
opinion’s statement of facts. The published opinions that have
examined this issue have concluded that it does have such a
preclusive effect. In People v. Clements (2022) 75 Cal.App.5th
276, 292 (review den. May 11, 2022), the court determined that
the “specificity” of the italicized language “indicates the
Legislature has decided trial judges should not rely on the factual
summaries contained in prior appellate decisions when a section
[1172.6] petition reaches the stage of a full-fledged evidentiary
hearing.” (See also People v. Cooper (2022) 77 Cal.App.5th 393,
400, fn. 9 [“Senate Bill 775 prevents a trial court from relying on
facts recited in an appellate opinion to rule on a petition
under section [1172.6], as the statute now provides that ‘the court
may consider evidence previously admitted at any prior hearing
or trial that is admissible under current law’ and ‘the procedural
history of the case recited in any prior appellate opinion.’ . . . On
remand, . . . the trial court may not rely on the opinion’s factual
summary without [petitioner’s] acquiescence”]; Flores, supra, 76
Cal.App.5th at p. 988 [“the factual summary in an appellate
opinion is not evidence that may be considered at an evidentiary
hearing to determine a petitioner’s eligibility for resentencing”].)
       Mendez Did Not Forfeit His Right to Challenge Trial
    Court’s Consideration of Prior Opinion’s Factual Summary
       We cannot fault Mendez for not objecting to the trial court’s
consideration of our prior opinion’s statement of facts. When the
evidentiary hearing was conducted, trial courts could consider a
prior opinion’s factual summary. In People v. Williams (2020) 57
Cal.App.5th 652, 660-663, the appellate court held that the trial
court had properly considered reliable hearsay in a prior opinion.




                                 11
The appellate court explained, “[I]t was reasonable for the
superior court to assume we had accurately summarized the
record.” (Id. at p. 662.) Thus, Mendez did not forfeit his right to
complain on appeal that he is entitled to the benefit of S.B. 775’s
amendment of section 1172.6, subdivision (d)(3). (See People v.
Edwards (2013) 57 Cal.4th 658, 705 [“‘“[W]e have excused a
failure to object where to require defense counsel to raise an
objection ‘would place an unreasonable burden on defendants to
anticipate unforeseen changes in the law . . .’”’”].)
          The Trial Court Apparently Relied Exclusively on
               Our Prior Opinion’s Factual Summary
       At the beginning of the evidentiary hearing, the trial court
said, “In considering [Mendez’s] petition, the court has read and
considered the record of conviction, including the appellate
opinion, which affirmed the judgments, as well as all filings
submitted by the parties.” The People argue, “The reference to
the record of conviction including the prior opinion indicates that
the court also reviewed the underlying trial record to find
[Mendez] ineligible.”
       It appears that Mendez may be correct in claiming that the
trial court “relied exclusively” on the prior appellate opinion’s
factual summary as evidence of his guilt. (Bold omitted.) In
setting forth the relevant facts, the parties referred only to the
opinion. The People’s opposition to the petition stated, “The
following facts are derived directly from the appellate opinion
affirming petitioner’s conviction.” Mendez’s reply to the
opposition reiterated the same facts and cited the opinion. The
record does not show that the trial transcripts or exhibits were
submitted to the court. No new evidence was presented.




                                12
       At the evidentiary hearing the prosecutor said, “The People
are going to submit on my opposition, which is based . . . entirely
on the appellate court decision . . . . The appellate court outlined
in detail the facts . . . which support their holding in that case.”
       In his oral argument to the trial court, defense counsel
referred to the “appellate opinion.” Counsel stated, “[I]t would
certainly appear that the appellate court felt that the record was
strong on pure or simple aiding and abetting.”
       In its oral ruling, the trial court recited the relevant facts.
The recitation is almost a verbatim repetition of the opinion’s
factual summary.
       There is no written ruling signed by the court. There is
only a minute order stating, “Petition pursuant to [section
1172.6](a) Penal Code is denied.” The minute order further
states, “The court has read and considered the petition for
resentencing pursuant to Penal Code section [1172.6] and all the
supporting documentation filed by the petitioner and the People.”
The minute order does not mention the trial transcripts or
exhibits.
       Giving Mendez the benefit of the doubt, we cannot assume
that the trial court considered the entire record of conviction,
including the trial transcripts and exhibits. The trial court
apparently relied exclusively on the statement of facts in our
prior opinion as evidence of Mendez’s guilt. Mendez correctly
observes that, if the trial court had reviewed the trial transcripts,
“it [should] have known that Salazar’s police statements were not
admitted before [Mendez’s] jury.” This gives us pause. Because
our prior opinion included evidence not heard by Mendez’s jury, a
new evidentiary hearing is appropriate. We need not decide the




                                 13
abstract legal issue of the retroactivity of S.B. 775’s amendment
of section 1172.6, subdivision (d)(3).
             Mendez’s Conviction of Attempted Murder
                Is Ineligible for Section 1172.6 Relief
       “At the time the trial court considered [Mendez’s] petition,
section [1172.6] did not expressly permit a petition for
resentencing on convictions for attempted murder. (§ [1172.6],
former subd. (a).)” (People v. Porter (2022) 73 Cal.App.5th 644,
651.) S.B. 775 amended section 1172.6, subdivision (a) to provide
that the statute applies to a conviction for “attempted murder
under the natural and probable consequences doctrine.” (Stats.
2021, ch. 551, § 2.) Mendez argues, “Since the denial of the
[section 1172.6] petition must be remanded for the murder count,
the parties and the court should be directed to litigate whether
the attempted murder conviction is invalid” under the law as
amended by S.B. 1437.
       Mendez’s argument is devoid of merit. Because the jury
was not instructed on the natural and probable consequences
doctrine, as a matter of law Mendez is not eligible for section
1172.6 relief as to the conviction for attempted murder. (Coley,
supra, 77 Cal.App.5th at p. 548.)
                              Disposition
       As to Mendez’s conviction of second degree murder, the
order denying his petition to vacate the conviction and to
resentence him is reversed. The matter is remanded for a new
evidentiary hearing in compliance with amended section 1172.6,
subdivision (d)(3). As to Mendez’s conviction of attempted
murder, he is not entitled to relief under section 1172.6.




                                14
        NOT TO BE PUBLISHED.


                                                                YEGAN, J.
We concur:



                GILBERT, P. J.



                PERREN, J.*




*Retired Associate Justice of the Court of Appeal, Second Appellate District,
assigned by the Chief Justice pursuant to article VI, section 6 of the California
Constitution.



                                          15
                  Lillian Vega Jacobs, Judge

             Superior Court County of Los Angeles

                ______________________________

      Verna Wefald, under appointment by the Court of Appeal,
for Defendant and Appellant.

      Rob Bonta, Attorney General, Lance E. Winters, Chief
Assistant Attorney General, Susan Sullivan Pithey, Senior
Assistant Attorney General, Idan Ivri, Wyatt E. Bloomfield,
Deputy Attorneys General, for Plaintiff and Respondent.